Citation Nr: 0509179	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-36 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) from January 31, 2003 to 
June 22, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from June 23, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied a claim of 
entitlement to an increased rating in excess of 30 percent.

During the course of the appeal, the RO increased the 
veteran's evaluation from 30 to 50 percent effective June 23, 
2004.  The assigned ratings do not represent the maximum 
available under applicable diagnostic criteria.  Thus, the 
claim for increase remains viable on appeal with respect to 
both before and since June 23, 2004.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Since the veteran was essentially 
granted staged ratings for his service-connected PTSD, the 
Board has split the issue in two as indicated on the initial 
page of this decision.

During the March 2005 Video-Conference hearing, the veteran 
gave testimony that raises a claim of entitlement to service 
connection for a left hand disability.  This matter is 
referred to the RO for appropriate action.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2004).




FINDINGS OF FACT

1.  VA has given the veteran all required notice and has 
rendered all required assistance.

2.  Prior to June 23, 2004, the veteran's service-connected 
PTSD was manifested by mood disturbances such as slightly 
restricted affect, depressed mood and irritability; chronic 
sleep disturbances including nightmares; difficulty dealing 
with stress; and difficulty with work and social 
relationships, productive of occupational and social 
impairment with reduced reliability and productivity.

3.  Since June 23, 2004, the veteran's service-connected PTSD 
has been manifested by increased symptoms including mood 
disturbances such as depression and irritability; chronic 
sleep disturbances including nightmares and four hours of 
sleep; difficulty dealing with stress and social interaction; 
and definite suicidal ideation, productive of occupational 
and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD, but no 
higher, have been met from January 31, 2003 to June 22, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.125, 4.126, and 4.130, Diagnostic Code 9411 (2004).

2.  The criteria for a 70 percent rating for PTSD, but no 
higher, have been met since June 23, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in March 2003, and in the 
statement of the case.  These documents in combination have 
effectively informed the veteran of the information and 
evidence necessary to substantiate the claim, which evidence 
he was expected to submit, and which evidence VA would 
attempt to obtain for him.  He was also requested to inform 
the RO of any further evidence he wanted VA to attempt to 
obtain.  He has also been informed of what evidence was 
needed to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  He also has been afforded pertinent examination.  
There is no objective evidence indicating that there has been 
a material change in the severity of his PTSD since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of the notice letter, prior to 
the adjudication appealed, meets the timing requirements of 
VCAA.



II.  Analysis of Claim for a Rating Higher Than 50 Percent as 
of June 23, 2004, and Higher Than 30 Percent Prior to That 
Date

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, which consists of the 
veteran's contentions; the reports of VA examinations 
conducted in September 2000, May 2002, March 2003 and June 
2004; VA medical records of outpatient treatment from 2000 to 
August 2004; private medical records; and the transcript of a 
Board video-conference hearing before the undersigned.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail. The Board 
will summarize the relevant evidence where appropriate and 
material to the issues here.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411. The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating. Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships.


The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work like setting; inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  Although the GAF score does 
not neatly fit into the rating criteria, the Board is under 
an obligation to review all the evidence of record.  The fact 
that evidence is not neat does not absolve the Board of this 
duty. The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61-70 is defined as some mild symptoms 
(depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within household), but generally functioning 
pretty well, has some meaningful interpersonal relationships. 
Id.

The lay statements and testimony describing the symptoms of 
the veteran's psychiatric disability are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In this case, on January 31, 2003, the veteran filed his 
claim for an increase over the existing 30 percent.  During 
his appeal, in an August 2004 Decision Review Officer 
Decision, the RO increased the veteran's evaluation from 30 
to 50 percent effective June 23, 2004.  In his October 2004 
VA Form 9, the veteran indicated that he was not satisfied 
with the RO's August 2004 decision and wanted to continue his 
appeal to the Board.  Because the increase in August 2004 was 
not granted back to the date of claim, January 31, 2003, the 
RO essentially granted a "staged" rating.  

Consequently, the Board must consider whether the veteran is 
entitled to an evaluation in excess of 30 percent prior to 
June 23, 2004, and whether the veteran is entitled to an 
evaluation in excess of 50 percent for the period beginning 
June 23, 2004.  In this situation, the Board is not limited 
to the two existing stages or to that date as a boundary 
between stages.  

Based on the analysis of the evidence as outlined below, and 
after resolving doubt in the veteran's favor, the Board finds 
that the evidence supports a 70 percent disability rating 
from June 23, 2004; and a 50 percent rating prior to that 
date.

A.  Rating Prior to June 23, 2004

Findings contained in the March 2003 VA examination report 
are representative of the veteran's disability picture due to 
his PTSD for the period under review here, from January 31, 
2003 to June 22, 2004.  That report shows that the veteran 
reported the following.  He was mostly depressed.  He had 
recurring nightmares occurring almost every night.  Loud 
noises disturbed him and he avoided crowds.  He was close to 
his wife with whom he had a long-term marriage of over 50 
years.  Before his retirement, he worked for the gas company 
for 24 years, and was currently serving as president of a 
local volunteer fire department.  He had only one close 
friend.  

On mental status examination, his eye contact was minimal, he 
appeared rather dysphoric, and his speech was somewhat slow.  
The predominant mood was depression, and his affect was 
appropriate to content of the interview.  The veteran's 
thought processes and associations were logical and tight.  
No confusion or loosening of associations was noted.  The 
veteran did not exhibit gross impairment in memory, and he 
was oriented in all spheres.  The veteran did not complain of 
hallucinations, and no delusional material was noted.  His 
insight and judgment were both adequate.  The veteran 
reported suicidal ideation, but denied any intent, and denied 
any homicidal ideation.  

The March 2003 VA examination report concluded with a 
diagnosis of PTSD and the examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  A GAF score of 
50 represents the upper limit of the range of GAF scores 
characterized as associated with serious symptoms or serious 
impairment in social, occupational, or school functioning.  
See DSM-IV at 44-47.  However, subsequent treatment records 
prior to June 23, 2004 show that GAF scores assigned ranged 
from 51 to 61, indicating a range of symptoms from moderate 
to merely "some mild symptoms" or some difficulty in social 
and occupational functioning.  These treatment records 
included complaints and findings such as irritability, 
slightly restricted affect, and depressed mood.

Nevertheless, in looking at the evidence as a whole, and 
after resolving doubt in the veteran's favor, the Board finds 
that the evidence supports a 50 percent disability rating 
during the period prior to June 23, 2004.  Evaluation of 
evidence from treatment records showing GAF scores indicating 
moderate or mild severity, must be balanced with that of the 
2003 VA examination, showing a GAF score that indicates 
serious symptoms or impairment in social and occupational 
functioning.  

Mood disturbances and panic attacks more than once a week are 
criteria for a 50 percent rating.  So is difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence shows that the veteran exhibited 
symptoms including mood disturbances such as depression and 
irritability, and sleep disturbances including nightmares.  
The veteran wakes up from his almost nightly nightmares in a 
nervous state and is sometimes unable to return to sleep, 
which is tantamount to having panic attacks.  The veteran has 
also testified that he has panic attacks.  The record as 
discussed above indicates a degree of difficulty in 
establishing and maintaining effective work and social 
relationships.  Although he does volunteer work at the fire 
department, he has stated that this involves working alone.  
He has indicated that outside of his family, he has only one 
close friend.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
during treatment regarding his symptomatology shows 
disability that more nearly approximated that which warrants 
the assignment of a 50 percent disability rating for the 
period prior to June 23, 2004.  See 38 C.F.R. § 4.7.

For the period prior to June 23, 2004, however, the Board 
finds that the evidence viewed in its entirety does not show 
PTSD productive of occupational and social impairment, with 
deficiencies in most areas, so as to warrant an evaluation of 
70 percent.  There is no evidence of symptoms such as 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.

Suicidal ideation, impaired impulse control (such as 
unprovoked irritability with periods of violence); difficulty 
in adapting to stressful circumstances (including work or a 
work-like setting, and inability to establish and maintain 
effective relationships, are also criteria for a 70 percent 
rating.  However, although the veteran reported suicidal 
ideation at his March 2003 examination, during a clinic visit 
in December 2003 the examiner recorded that no suicidal 
ideation was noted.  At that time a GAF score of 61 
(indicating merely mild symptoms) was recorded.  Other 
treatment records during the period prior to June 23, 2004 
show predominantly a GAF score of 61.  The record shows that 
the veteran had difficulty adapting to stressful 
circumstances including work.  But as reflected in his long-
time marriage and ability to maintain volunteer work at the 
fire department, there is no showing of an inability to 
establish and maintain effective relationships.

On balance, the Board concludes that the veteran's overall 
level of disability more nearly approximates that consistent 
with a 50 percent rating and no more.  Resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
he met the requirements for a 50 percent schedular rating 
from January 31, 2003 to June 22, 2004.  The Board considered 
assigning the veteran a rating higher than 50 percent for 
this period, but the preponderance of the evidence is against 
assignment of a higher rating.  

B.  Rating From June 23, 2004

VA treatment records show that when seen on June 23, 2004, 
the veteran reported frequent suicidal ideation with no plan.  
He had frequent nightmares related to his PTSD.  At the time 
of his visit, his main problem was depression.  On VA 
examination later in June 2004, the examiner assigned a 
Global Assessment of Functioning (GAF) score of 42.  As 
indicated above, a score of 42 is on the low end of a range 
which contemplates serious symptoms such as suicidal 
ideation.  This is consistent with findings at the June 2004 
examination, when the veteran reported suicidal ideation.  At 
that time the examiner indicated that there was no evidence 
suggesting any significant improvement would be made in the 
veteran's functioning over the next six to twelve months.  

This clinical evidence of suicidal ideation is also 
consistent with testimony given by the veteran at the March 
2005 hearing, which the undersigned found entirely credible 
and persuasive.  At that time, the veteran testified that he 
recently had a plan for suicide which he did not carry out 
due to unexpected events which interfered with that plan.

Most recently, during a VA clinic visit in August 2004, the 
veteran reported a significant decline in his mood, and he 
was "threatening to stop all of it" and to stop taking his 
medication.  At that time, he reported that he was sleeping 
an average of four hours per night.

The veteran's PTSD symptoms for the period from June 23, 2004 
include mood disturbances such as depression, sleep 
disturbances including nightmares, and suicidal ideation.  He 
avoids crowds, is not able to work around anyone else, and 
does not socialize.  He also is easily startled by loud 
noises.  His social functioning is greatly impaired.  
Although he has been married for over 51 years, which may 
indicate a level of stability, he admits that his wife cares 
for him and that he would not be around without her support.  
Although he was previously able to maintain a position with 
one employer for a significant time period, he worked by 
himself and was unable to work around anyone else.  Further 
in this regard, the clinical evidence does show that his 
symptoms have worsened recently, as reflected in findings 
including the recent decline in the GAF score assigned.

Suicidal ideation is one of the criteria for a 70 percent 
rating.  Others include depression affecting the ability to 
function independently, and difficulty in adapting to a work 
setting.  The clinical record and veteran's testimony 
reflects that he meets that criteria during the period 
beginning at the time of his June 23, 2004 VA clinic visit, 
and further confirmed in the VA examination later that month.  
The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
70 percent disability rating for the period beginning June 
23, 2004.  See 38 C.F.R. § 4.7.

However, the Board finds that the evidence viewed in its 
entirety does not show PTSD productive of total occupational 
and social impairment for the period beginning from June 23, 
2004.  There is no evidence of symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

Persistent danger of hurting self is one of the criteria for 
a 100 percent rating, and the veteran does have suicidal 
ideation.  But the veteran does not have any other symptoms 
ordinarily associated with total social and occupational 
impairment, such as those described above.  More importantly, 
he does not have total social and occupational impairment.  
He does have deficiencies in these areas, but that, as well 
as suicidal ideation, is contemplated in ratings lower than 
100 percent.

Since the veteran has at least one of the criteria for a 100 
percent rating (persistent danger of hurting self) and 
several for a 70 percent rating (suicidal ideation, 
depression affecting the ability to function independently, 
and difficulty adapting to stressful circumstances including 
work), along with several psychiatric symptoms not listed in 
the rating schedule such as irritability, etc., see Mauerhan, 
supra, the Board concludes his overall level of disability 
more nearly approximates that consistent with a 70 percent 
rating.

However, overall, he does not meet the criteria for a 100 
percent rating.  He does not exhibit impairment in memory, 
thought processes or communication due to his PTSD.  He does 
not exhibit hallucinations, delusions, or inappropriate 
behavior.  There is no evidence that his personal hygiene is 
not appropriate.  There is no objective evidence of 
disorientation.  He does have some social isolation, but he 
has at least some contact with others including his family, 
and through his volunteer work.  He does not have total 
social and occupational impairment.  He does have 
deficiencies in these areas, as discussed above, but the fact 
remains that he has been able to maintain a lengthy marriage 
and he was able to achieve some measure of stability in his 
volunteer work despite his psychiatric symptoms.  Therefore, 
a higher rating than 70 percent is not warranted for the 
period from June 23, 2004.  

The GAF score assigned at the 2004 examination, in concert 
with other evidence showing significant suicidal ideation, 
supports the Board's conclusion that a higher rating is 
warranted.  The score of 42 reflects "serious" impairment in 
social and occupational functioning, which is commensurate 
with a higher degree of occupational and social impairment as 
required for the assignment of a 70 percent disability 
evaluation.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 70 
percent schedular rating, but no higher, from June 23, 2004.  
The Board considered assigning the veteran a rating higher 
than 70 percent, but the preponderance of the evidence is 
against assignment of a higher rating.  As noted above, only 
one of the criteria for a 100 percent rating are met 
(persistent danger of hurting self).  











	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 50 percent disability rating 
for PTSD is granted from January 31, 2003 to June 22, 2004.

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 70 percent disability rating 
for PTSD is granted from June 23, 2004.



	                        
____________________________________________
	Michelle Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


